Citation Nr: 0947917	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  06-24 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for loss of vision in the 
left eye as secondary to service-connected rheumatoid 
arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy 
from August 1966 to April 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO), which, in pertinent part, denied 
the benefit sought on appeal.  

It is noted that the Veteran also initiated an appeal to the 
RO's January 2005 denial of his claims for service connection 
for temporomandibular joint dysfunction, bilateral foot 
disability and bilateral knee disability, but he did not 
submit a substantive appeal as to those issues.  In his 
August 2006 substantive appeal, the Veteran specifically 
indicated that he only sought to pursue the claim regarding 
the loss of vision.  As such, the other matters are not 
currently before the Board on appeal. 

The Veteran has specifically claimed that his loss of vision 
is secondary to his service-connected rheumatoid arthritis.  
At no point during the appeal has the Veteran argued that his 
loss of vision is directly related to service.  Rather, the 
Veteran himself has stated that his loss of vision in that 
eye did not begin until a failed surgical attempt to reattach 
his left retina in 2001, three decades after his discharge 
from service.  As such, the Board confines this decision to 
addressing only the issue of secondary service connection. 


FINDING OF FACTS

1.  Loss of vision in the left eye was not shown until three 
decades after the Veteran's discharge from service. 

2.  The preponderance of the competent medical evidence is 
against a finding that the Veteran's loss of vision is 
proximately due to his service-connected rheumatoid 
arthritis. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for loss 
of vision in the left eye as secondary to service-connected 
rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 1101, 
1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the January 2005 RO decision in the matter, VA 
sent a letter to the Veteran in October 2004 that addressed 
some of the notice elements concerning his loss of vision 
claims.  The letter informed the Veteran of what evidence is 
required to substantiate the claims, and apprised the Veteran 
as to his and VA's respective duties for obtaining evidence.  

It is noted that VA failed to inform the Veteran how it 
determines the disability rating and the effective date for 
the award of benefits if service connection is to be awarded.  
Under Dingess, supra, VA must also provide notice how 
disability ratings and effective dates for the award of 
benefits will be assigned if service connection is granted or 
a higher evaluation is awarded.  Although the RO did not 
advise the appellant of such information, this decision 
confirms the RO's denial of benefits and the appellant is 
therefore not prejudiced in regards to lack of Dingess 
notice.  Proceeding with this matter in its procedural 
posture would not therefore prejudice the appellant.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  It is noted that the 
record contains medical records from July 1967 onward, 
including the more recent records showing the Veteran's loss 
of vision starting in 2001. 

VA has provided the Veteran with examinations in December 
2005 and January 2006.  The examiners addressed the issue of 
whether the Veteran's loss of vision was related to his 
service-connected rheumatoid arthritis.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


2.  Service Connection

Factual Background

Service connection has been in effect for rheumatoid 
arthritis since 1967.

The Veteran claims entitlement to service connection for loss 
of vision in his left eye as secondary to his service-
connected rheumatoid arthritis.  Specifically, the Veteran 
contends his loss of vision is caused by his rheumatoid 
arthritis and the prescribed medication that he takes for his 
rheumatoid arthritis. 

A review of the claims folder shows that the Veteran first 
complained of left eye visual impairment in 2001.  An August 
2001 private treatment record from Tufts Medical Center shows 
that the Veteran presented with inferior retinal detachment 
in his left eye.  The record shows that the Veteran 
complained of a recent decline in his vision in the left eye.  
This treatment record also shows that the Veteran underwent a 
surgical procedure to repair his left retina.  Subsequent 
private treatment records show that the Veteran required five 
additional surgical procedures to repair his left retina.  
These records show that the Veteran continued to have 
decreased visual acuity and localized retinal detachment in 
his left eye.  In a May 2002 treatment record, it was noted 
the Veteran had recurrent retinal detachment in his left eye.  

The claims folder next contains a November 2005 
correspondence from Dr. E. Reichel, the Veteran's retinal 
surgeon, in which he notes that the Veteran had drug-induced 
cataracts, which were caused by prescribed steroids that he 
takes to control his spondilitis.  Dr. Reichel also noted 
that although the Veteran's left retina is attached, the 
Veteran has limited vision of 20/400 in that eye.  

In December 2005, the Veteran was afforded a VA examination 
in conjunction with his loss of vision claim.  In the 
examination report, the examiner noted the Veteran's history 
of cataract surgery and retinal detachment in his left eye 
with failed surgical repair.  The examiner observed that the 
Veteran has constricted visual field of less than 20 degrees 
and 2-3+ corneal edema in the left eye.  The examiner also 
noted the presence of silicone oil at the posterior chamber 
intraocular lens in the left eye.  The examiner found that 
the Veteran had constricted visual field consistent with 
bilateral retina detachment history with successful repair on 
the right and failed repair on the left.  The examiner 
concluded that the Veteran's constricted visual fields and 
corneal edema in the left eye is most likely secondary to the 
silicone oil and multiple surgical proceeds.  In a subsequent 
addendum, the examiner also concluded that the Veteran's 
retinal detachment in the left eye is not likely caused by 
his rheumatoid arthritis, because there is no known link 
between rheumatoid arthritis and retinal detachment. 

The Veteran was afforded another VA examination in January 
2006, which in part, was performed in conjunction with his 
loss of vision claim.  In that examination report, the 
examiner noted the Veteran reported significant loss of 
vision in his left eye that he attributed to retinal 
detachment.  Based on a review of the medical records and 
findings from the examination, the January 2006 examiner 
concluded that the Veteran's loss of vision from his left 
retinal detachment is not likely caused by his treatment for, 
or by the disease of, his rheumatoid arthritis.  In an 
addendum, the examiner supported his conclusion by noting 
that retinal detachment is not usually associated with 
treatment for rheumatoid arthritis or the disease itself.  
The examiner concluded that there is no basis to find that 
retinal detachment is caused by rheumatoid arthritis. 

The record also contains another correspondence from Dr. 
Reichel dated September 2006.  In that correspondence, Dr. 
Reichel noted the Veteran's history of retinal detachment in 
his left eye.  He further noted the Veteran's vision was 
limited to 20/400 in that eye.  Dr. Reichel then stated the 
following: 

"[h]is retinal detachment was complicated by the 
fact that he has severe arthritis.  Retinal 
detachment in conjunction with arthritis makes 
repair much more difficult.  The medication that 
[the Veteran] takes also weakens the eye and makes 
repair difficult.  In order to repair the retinal 
detachment silicone oil was placed in his left eye.  
The silicone oil changes the power of the eye and 
therefore makes it difficult for him to see out of 
this eye." 

Finally, the record shows that the Veteran testified during a 
Decision Review Officer hearing at the RO in May 2006.  
During that hearing, the Veteran stated that his loss of 
vision is the result of a detached left retina.  He also 
stated that he has had six attempted surgeries to repair the 
retina, but they were unsuccessful.  In the final surgery, 
the Veteran reported that his private physician implanted oil 
to keep the retina in place, but as a result of the 
procedure, he no longer has vision in his left eye.   

Legal Criteria 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2009).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability that is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id.  A disability which is aggravated by a 
service-connected disorder may be service connected, but 
compensation is only available for the degree to which that 
condition was made worse by the service-connected condition - 
only to the degree that the aggravation is shown.  38 C.F.R. 
§ 3.310.  In such situation, VA laws require that the medical 
evidence must show a baseline level of severity of the 
nonservice-connected disease or injury, which is established 
by medical evidence created before the onset of aggravation.  
Id.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If 
there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2009).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Analysis 

As noted above, the Veteran does not contend that his loss of 
vision in the left eye is directly due to service, and as 
such, the issue on appeal is confined to whether service 
connection is warranted as secondary to his service-connected 
rheumatoid arthritis. 

The evidence of record shows that the Veteran has visual 
acuity in his left eye limited to 20/400.  Additionally, the 
record shows that the Veteran has been service-connected for 
rheumatoid arthritis.  The remaining question is whether the 
medical evidence supports, or is at least in equipoise as to, 
the Veteran's assertion that his loss of vision in the left 
eye is related to his service-connected rheumatoid arthritis.  
See 38 C.F.R. § 3.310.  Here, the weight of the medical 
evidence is against such a finding.  

The Veteran's claims file contains the medical statements 
from medical providers that at least in some form, touch and 
concern the question of whether the Veteran's loss of vision 
is related to (due to or aggravated by) his service-connected 
rheumatoid arthritis. 

The pertinent medical statements of record directly 
addressing the issue of a possible nexus between the claimed 
disorder and the service-connected arthritis are contained in 
the December 2005 and January 2006 VA examination reports 
with respective addendums.  In both instances, the examiners 
found that the Veteran's loss of vision from left retina 
detachment was not caused by his service-connected rheumatoid 
arthritis.  It was noted that the Veteran's loss of vision 
was due to the silicone oil and multiple surgical procedures 
to repair the detached retina.  The examiners noted, however, 
that there was no causal relationship between retinal 
detachment and rheumatoid arthritis.  The January 2006 VA 
examiner further noted there is no causal connection between 
his retinal detachment and the medication that the Veteran 
takes for his rheumatoid arthritis.  

The other medical statements of record come from Dr. Reichel 
in his November 2005 and September 2007 correspondences.  
Collectively in these letters, Dr. Reichel states that the 
Veteran's limited vision of 20/400 in his left eye is caused 
by left retinal detachment.  With regard to precisely how the 
rheumatoid arthritis contributes to problems the Veteran has 
with his vision, Dr. Reichel only reported that the repairs 
to the Veteran's retinal detachment is difficult because of 
his rheumatoid arthritis.  The Board notes that Dr. Reichel's 
specific statements indicate that the rheumatoid arthritis 
makes it problematic to treat the loss of vision in the left 
eye, but he did not indicate that rheumatoid arthritis has 
caused the loss of vision nor did he indicate that rheumatoid 
arthritis has caused a permanent increase in severity in the 
Veteran's visual problems.  

As discussed above, in order for service connection to be 
awarded on a secondary basis, the preponderance of the 
medical evidence would have to at least be in equipoise as to 
the question of whether the Veteran's loss of vision was 
caused by or aggravated (permanently worsened) by the 
service-connected rheumatoid arthritis.  Here, the weight of 
the medical evidence is against such a finding.  

The Board acknowledges that the Veteran believes the 
statement found in the September 2007 letter from Dr. Reichel 
may be read as indicating that there is some tie between the 
arthritis and the vision loss, but such a reading is not 
accurate.  Dr. Reichel's statement only indicates that his 
left retina detachment is less easily treated because of his 
rheumatoid arthritis.  The Board, however, cannot see this 
opinion as stating that the Veteran's loss of vision was 
caused by or aggravated (permanently worsened) by the 
service-connected rheumatoid arthritis (or treatment 
therefore).  As such, the statements by Dr. Reichel carries 
little weight in the resolution of this issue - which hinges 
on the very question of whether the Veteran's loss of vision 
was caused by or aggravated (permanently worsened) by the 
service-connected rheumatoid arthritis.  

In contrast, the two opinions found in the report of the VA 
examinations do specifically address the pertinent question 
before the Board.  Both of these medical opinions support a 
conclusion that it is not likely that the Veteran's loss of 
vision is in anyway related to the service-connected 
rheumatoid arthritis (or treatment for such), and those 
opinions are supported by rationale for arriving at that 
conclusion.  The opinions weigh heavily against the Veteran's 
claim, and, as they are the only medical opinions of record 
that are directly on point, their weight is greater than any 
inference that can be drawn from the other statement 
discussed herein.  

Additionally, the Board notes that Dr. Reichel stated that 
the Veteran's cataracts were caused by the medication for his 
arthritis, but the record shows that the Veteran is no longer 
afflicted with cataracts in his left eye.  Absent such 
evidence of a current cataract disability in the left eye or 
residual disability therefrom, there is no basis for the 
granting of service connection.  The Court has held that 
there can be no valid claim without proof of a present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The existence 
of a current disability is the cornerstone of a claim for VA 
disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  Since the competent medical evidence of 
record indicates the Veteran does not presently have 
cataracts in his left eye, the first element needed to 
establish service connection in this case has not been met.  

In sum, loss of vision is not shown to be directly related to 
service and the preponderance of the medical evidence of 
record is against a finding that the Veteran's loss of vision 
is due to or aggravated by his service-connected rheumatoid 
arthritis.  See 38 C.F.R. § 3.310.  As shown above, the more 
probative medical opinions by the VA examiners weigh heavily 
against the claim, because the opinions rule out the 
likelihood that the Veteran's loss of vision is related to 
his rheumatoid arthritis.  Further, the evidence of record 
does not show that the Veteran has any current eye-related 
disorder that could be related to his service-connected 
rheumatoid arthritis.   The claim must be denied.  See 
Hickson, 12 Vet. App. at 253.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for loss of vision in the 
left eye as secondary to service-connected rheumatoid 
arthritis is denied. 




____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


